Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejections of the previous office action, not repeated below are withdrawn. The indication of allowable subject matter is withdrawn and therefore this action is non-final.  Response to the arguments of the applicant are presented after the first rejection they are directed to. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1,5,8,16,17,21,24,31,32,34,36,39 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kato 20080186509 and Takahashi et al. JP 2015-138936
Kato 20080186509  teaches with respect to figure 1, the measurement of the wavefront aberration using a shearing interferometer set up which includes detection unit (50) and the masks of figures 2 and 3 [0027-0037].

    PNG
    media_image1.png
    221
    190
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    117
    207
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    213
    181
    media_image3.png
    Greyscale

In the mask illustrates in figures 2 and 3, a substrate (ST) is provided with a reflective Mo/Si multilayer (310) which is shielded outside the group opening (322b) by the patterned absorber layer (322) and the patterned antireflection layer (324) and within the group opening by the patterned absorber layer (322), which leaves openings/windows where the reflective multilayer is exposed and can reflect the incident EUV light [0028-0050]. Figure 4 illustrates the importance of the antireflection layer [0037]. Figures 7a-d and 8a-e illustrate alternative processes of forming the wavefront aberration mask [0055-0062]. 
Takahashi et al. JP 2015-138936 (machine translation attached) teaches that prior art masks where the patterned absorber (4) is on the reflective layer (2) through a buffer layer (3) suffer from shadowing and therefore must be used at an angle of about 6 degrees from the vertical (90-6, or ~84 degrees, see figure 3). To reduce this effect, the height of the absorber can be reduced, but this reduces the contrast [0003-0010]. The process of forming a mask with reduced charging and improved thermal properties is illustrate in figure 5.  An Al alloy substrate (1) with a CrN conductive back layer (6) is provided with a 70 nm TaSi absorber layer (4), a 5-100 nm MoSiN sacrificial layer (hardmask, 14) and a photoresist (9). The resist is patterned using a guide/mask (15) and then used to pattern the sacrificial layer, which is then used as an etch mask to pattern the underlying absorber layer (4) and substrate (1) in the desired circuit pattern using a dry etch. The reflective Mo/Si multilayers are then deposited and the resist and at least part of the sacrificial layer are removed together with overlying portions of the reflective multilayer and a Ru protective layer (3) coated on the result [0037-0052]. Because of the Al substrate, the heating can be controlled [0054-0055] and charge build up prevented [0053] and the planar upper surface does not suffer from shadowing.  

    PNG
    media_image4.png
    305
    486
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    632
    456
    media_image5.png
    Greyscale

	It would have been obvious to one skilled in the art to modify the aberration measurement mask of Kato 20080186509 and the process of its use by forming the mask in the manner similar that of Takahashi et al. JP 2015-138936 where the antireflection layer, absorber layer, and substrate are patterned with the pinhole pattern and the reflective multilayer deposited in the recesses and Ru layer deposited on the top as in Takahashi et al. JP 2015-138936
to produce a mask useful in measuring wavefront aberration of the system with the advantages of no shadowing, reduced charging and better thermal control.
Alternatively, it would have been obvious to one skilled in the art to modify the process of forming the mask of Takahashi et al. JP 2015-138936 and the process of its use by adding an antireflective layer on the absorber layer as taught in Kato 20080186509 to reduce the light reflected by the absorber layer and form a pattern of reflective areas in the same manner as the wavefront aberration mask of Kato 20080186509 to produce a mask useful in measuring wavefront aberration of the system with the advantages of no shadowing, reduced charging and better thermal control.  Further, it would have been obvious to use the resultant aberration measurement mask in determining the aberration of the EUV exposure system as that is its purpose.

The applicant argues that the language describing the configuration to reflect EUV towards a detector to identify/measure wavefront aberration is sufficient to overcome the prior rejection. This language does not confer patentability to the claims directed to the test mask alone.  Additionally, the Kato 20080186509 clearly teaches this feature with respect to figure 1, which clearly shows the mask (30) reflecting EUV radiation emitted by the EUV source (10) through the EUV optical system (TOS), a grating (40) and the detector (50) [0027-0037].



Claims  1,2,5,8,16-18,21,24,31-34,36,39 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kato 20080186509, in view of Jin et al. CN 104298068 and Kim et al. 20160116835.
Jin et al. CN 104298068 (machine translation attached) teaches in figure 1 an EUV mask
including a low expansion substrate (10), Mo/Si reflective multilayer (11/12), a capping layer
(13) or Ru or $i02, a recess in the reflective multilayer with a Cr or TaN absorber (16) and an
antireflection coating (15) [0027-0028].

    PNG
    media_image6.png
    150
    342
    media_image6.png
    Greyscale

Kim et al. 20160116835 teaches with respect to figure 12A and 12B, the alternating
Mo/Si with a capping layer (130) of Ru, Ni or Ir, which are etched down to the substrate to
define light absorbing areas (CLA). The reflective patterns may be connected to prevent collapse
[0163-0168]. Figure 4-9D teaches reflective masks including a substrate (110), a reflective
multilayer (120) with bilayers, trilayers or higher of high and low refractive indices (120a/120b).
This is covered with a capping layer (130) of Ru, Ni, Ir, RuSi, or RuSiN compounds. These are
etched to form trenches in the capping and reflective multilayer to the desired depth. The
absorption pattern (150) can be formed by filling with Ta absorbers to be level with the capping
layer to reduce shadowing, which allow the angle EUV on the mask to be increased which increases the resolution of the EUV system and allows the critical dimension differences to be reduced, auxiliary trenches (141-144) partitioned by a support patterns (160) which may be too small (not configured to) to be transferred in the resist/exposure target [0093-0154, particularly 0093-0116]. Useful substrates include silicon dioxide (quartz, silicates or TiO2-SiO2) [0095]. 

    PNG
    media_image7.png
    237
    502
    media_image7.png
    Greyscale

It would have been obvious to one skilled in the art to modify the aberration measuring mask of Kato 20080186509 by forming the absorber and antireflective layer so they were recessed into the reflective multilayer with the top of the antireflection layer and the capping layer being coplanar as in Jin et al. CN 104298068 to reduce the shadowing during exposure as taught in Kim et al. 20160116835.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. 20040219437 teaches an EUV mask of figure 3, where the substrate is coated with an absorber layer (304), with recesses on the absorber layer having reflective patterns (306).   The prior art structures require the EUV radiation to be incident upon the mask at an angle of 80-89 degrees (to prevent shadows from the relief of the absorber pattern). It is also difficult to form a mask which is smooth, defect-free and highly reflective. The planar structure allows the surface smoothness to be controlled. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 8, 2022